Citation Nr: 0517407	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-15 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for nerve damage, as 
secondary to service-connected degenerative joint disease at 
L5-S1, or as to secondary to service-connected left buttock 
and thigh shrapnel wound scars.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel






INTRODUCTION

The veteran had active service from June 1966 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim.  

Having considered the veteran's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDING OF FACT

Nerve damage, as secondary to a service-connected 
degenerative joint disease at L5-S1, or as secondary to 
service-connected left buttock and thigh shrapnel wound 
scars, has not been shown by competent evidence to be 
causally related to the veteran's active service or any 
incident thereto.


CONCLUSION OF LAW

A nerve damage disability was neither caused nor aggravated 
by the veteran's service-connected degenerative joint disease 
at L5-S1, or as secondary to service-connected left buttock 
and thigh shrapnel wound scars.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.310 (2004).







REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

A VA letter issued in April 2002 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103 (West 
2002) and 38 C.F.R. § 3.159 (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the appellant was provided every opportunity to identify 
and submit evidence in support of his claim.

With regard to the duty to assist, the record contains the 
veteran's service medical and personnel records, as well as 
private treatment records.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified any further evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

The Merits of the Claim

The veteran contends that he sustained nerve damage as a 
result of service-connected degenerative joint disease, or as 
a result of service-connected left buttock and thigh shrapnel 
wound residual scars.  Having carefully considered the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against the claim and the appeal will be denied.

The record reflects that by rating action dated in October 
2002, the RO granted service connection for degenerative 
joint disease at L5-S1, as well as for scars of the left 
buttock and left thigh (which were the result of shrapnel 
wounds).

In conjunction with an August 2002 VA examination, the 
veteran underwent electromyography (EMG) and nerve conduction 
studies.  Dr. A. S. B., the examiner who conducted the study, 
reported that the EMG of both hips, legs and feet was normal 
and that the EMG studies of the lumbosacral paraspinal 
muscles were normal bilaterally.  He indicated that nerve 
conduction studies of the sural and peroneal nerves in both 
legs were normal.  Dr. A. S. B's impression was that the 
electrodiagnostic findings were all within normal limits and 
that specifically, there was no evidence of lumbosacral 
radiculopathy or peripheral neuropathy on studies that day.

In conjunction with the above-mentioned August 2002 VA 
examination, the veteran also underwent additional neurologic 
examination by Dr. L. R. W.  The veteran  complained of 
experiencing an electric shock-like sensation in his 
bilateral legs, right greater than left.  He also indicated 
that he felt a metal grating sensation and numbness on the 
bottom of his feet.  

Neurological examination found that the cranial nerves II 
through XII, motor, deep tendon reflexes, sensory 
examination, cerebellar examination, and mental status 
examination, were intact and physiologic.  Dr. L. R. W., 
after reiterating Dr. A. S. B's findings on the EMG and nerve 
conduction studies, stated that the veteran had a normal 
neurologic examination.  He further stated that the 
neurologic and electromyographic examinations were entirely 
normal and were without any evidence of lumbosacral 
radiculopathy or peripheral neuropathy.  

In a November 2002 letter, Dr. G. S. M. indicated that he saw 
the veteran for a consultation.  Dr. G. S. M. reported that 
the veteran had experienced left-sided hip and leg pain since 
1988 that had occasional numbness and tingling associated 
with it.  On examination, the veteran's cranial nerve 
examination was normal.  Motor examination of the upper and 
lower extremities was normal.  However, the veteran had 
marked difficulty doing a deep knee bend because of pain.  He 
was able to climb a footstool without difficulty.  There was 
significant myofascial pain on minimal palpation of the back 
and Waddell signs were all positive.  Straight leg raising 
was negative for leg pain, but he had tightening in his back.  
Sensory modalities were intact and reflexes were present.  In 
his impression and plan, Dr. G. S. M. reported that the 
veteran's symptoms in the left leg were suggestive of L5 and 
even S1 radiculopathy, but that objective neurological 
deficits were not present.

In a letter dated in February 2003, Dr. B. A. M., indicated 
that a discography performed in 2000 using a dye under 
fluoroscope, showed dye pooling which indicated nerve damage.  
He stated that because the veteran, "had already passed an 
EMG, it is evident that new nerve paths have generated."

In April 2004, the veteran underwent a lumbar myeolgram.  Dr. 
W. B. B., who read the myeolgram, stated that he did not see 
any amputation of the nerve root sheaths.  

The veteran underwent VA examination in July 2004.  The 
veteran again complained of low back pain that radiated down 
his legs.  He described the pain as a sharp, "achy" pain 
with an occasional shock-like sensation.  Dr. B. C. I., the 
examining physician, indicated that the veteran had undergone 
a myeolgram of the lumbar spine, which showed mild distortion 
of the L3-L4 and L4-L5 without spinal stenosis or nerve root 
amputation.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2004).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).	

As noted, the veteran asserts that service connection is 
warranted for a nerve damage disability, as secondary to 
service-connected degenerative joint disease at L5-S1 or as 
secondary to service-connected left buttocks and thigh 
shrapnel wound scars.  In this regard, in order to establish 
service connection on either a direct or a secondary basis, 
the evidence must show, among other things, that a current 
disability exists.  Here, while the medical evidence of 
record demonstrates that the veteran has a current 
degenerative joint disease disability and a current shrapnel 
wound scars of the left buttock and thigh disability, it does 
not establish that the veteran, in fact, has a current nerve 
damage disability.  

It is well-settled that the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability - 
the first prong of a successful claim of service connection.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski,  3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  By "disability" is meant "an impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  38 
C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) [Citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a 
disease, injury, or other physical or mental defect.").  

Indeed, neurological examinations that included EMG's, nerve 
conduction studies, and myelograms conducted in August 2002, 
November 2002, and April 2004, indicate that the veteran was 
neurologically normal and did not have any neurological 
deficits.  The Board observes that in February 2003, Dr. B. 
A. M. stated that because the veteran had already passed an 
EMG, that it was evident that new nerve paths had been 
generated.  However, the Board finds that such opinion was 
based on an inaccurate factual premise.  The evidence of 
record does not contain any reports of EMG's conducted prior 
to that performed in August 2002, which was well after the 
2000 discography that purportedly showed the nerve damage.  

Thus, Dr. B. A. M.'s conclusion that the new nerve paths 
found on discography in 2000 had been generated after the 
veteran passed an EMG is faulty and erroneous.  Again, the 
Board finds that such opinion, because it was based on an 
inaccurate factual premise, is not supported by the record 
and therefore is not considered to be probative evidence.  
See, Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical 
opinion based on an inaccurate factual premise is not 
probative).  
There is no evidence to the contrary.  That is, the only 
evidence of record is to the effect that the veteran does not 
have a current nerve damage disability that is attributable 
to his service-connected degenerative joint disease at L5-S1 
or left thigh and buttock shrapnel wound scars.  Although the 
veteran asserts that he has a nerve damage disability that is 
caused by his service-connected disabilities, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  

Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran has a current 
nerve damage disability that is related to his service-
connected degenerative joint disease at L5-S1 or left thigh 
and buttock shrapnel wound scars.  Thus, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for nerve damage, as secondary 
to service-connected degenerative joint disease at L5-S1 or 
left thigh and buttock shrapnel wound scars.


ORDER

Entitlement to service connection for nerve damage, as 
secondary to service-connected degenerative joint disease at 
L5-S1, or as to secondary to service-connected left buttock 
and thigh shrapnel wound scars is denied.




	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


